Citation Nr: 1702515	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  04-37 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal condition, to include gastroesophageal reflux disorder (GERD) and diverticulosis, to include as due to exposure to herbicides and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD, prior to January 30, 2013.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine condition, entitlement to service connection for a thoracolumbar spine condition, and entitlement to service connection for a cervical spine condition are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, followed by 25 years of reserve component service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A July 2003 rating decision denied entitlement to service connection for PTSD and a stomach condition.  In a November 2007 decision, the Board also denied the Veteran's claim of entitlement to service connection for PTSD and a stomach condition.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Secretary of Veterans Affairs (Secretary) and the Veteran, through his attorney, filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision and remand the matter for further action.  The Court granted that motion in an Order issued in November 2008, and the Board's decision was vacated and remanded for compliance with instructions in the JMR.  

In a February 2010 decision, the Board granted entitlement to service connection for PTSD and remanded the issue of entitlement to service connection for GERD to the AOJ for further development.

Thereafter, in a June 2010 rating decision effectuating the Board's February 2010 decision, the RO assigned an evaluation of 30 percent for PTSD, effective from November 21, 2002.  In November 2010, the Veteran disagreed with the rating assigned.  In a March 2013 Decision Review Officer (DRO) decision, the RO increased the rating for PTSD to 100 percent, effective from January 30, 2013.  In April 2013, the RO issued a statement of the case (SOC) with regard to the issue of entitlement to an initial rating in excess of 30 percent prior to January 30, 2013.  In June 2013, the Veteran timely perfected an appeal.  

In March 2016, the RO issued a supplemental statement of the case (SSOC), which continued the denial of the Veteran's claim of entitlement to service connection for GERD.  

The Board notes that a November 2008 VA Form 21-22a properly appointed the Veteran's attorney (identified as his representative on the title page of this decision) to represent him; however, the attorney limited her representation to the issues of service connection for PTSD and GERD.  After the June 2010 RO rating decision effectuating the Board's grant of service connection for PTSD was sent to the Veteran and his attorney, the notice of disagreement initiating the appeal of the downstream rating issue was submitted by the attorney on behalf of the Veteran, the SOC was sent to the attorney, and the substantive appeal was submitted by the attorney on behalf of the Veteran.  The RO has clearly determined that the scope of the appointed attorney's representation of the Veteran, although expressly limited to the service connection issue, extends to the downstream rating issue now on appeal, and the Veteran's attorney has been actively participating in the appeal of this downstream issue.  The Board finds no reason to disturb the RO's determination in this regard or to delay adjudication for re-confirmation of the attorney's appointment.

Other claims also on appeal to the Board are being addressed in a separate decision, as the Veteran's attorney has limited her representation specifically to the claims being considered in this decision and does not also represent the Veteran on those other claims more recently appealed to the Board.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative). 

The issue of entitlement to service connection for a gastrointestinal condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 16, 2010, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood; flattened affect; anxiety; panic attacks more than once a week; chronic sleep impairment; intrusive thoughts; disturbances of motivation and mood; difficulties establishing and maintaining effective work and social relationships; and GAF scores ranging from 60 to 80; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  From December 16, 2010 to January 29, 2013, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as depressed mood; anxiety; chronic sleep impairment; intrusive thoughts; near continuous panic affecting the ability to function independently, appropriately, and effectively; concentration problems; impairment of short and long-term memory; psychomotor retardation; difficulty in adapting to stressful circumstances (including work or a work-like setting); difficulties establishing and maintaining effective work and social relationships; and GAF scores ranging from 45 to 65; without more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to December 16, 2010, the criteria for an initial rating of 50 percent, but no higher, for PTSD were met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  From December 16, 2010 to January 29, 2013, the criteria for a rating of 70 percent, but no higher, for PTSD were met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim:  (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) the degree of disability, and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Here, the Veteran's claim arises from his disagreement with the rating assigned following the grant of service connection.  Once service connection has been granted and an initial disability rating and effective date have been assigned, the purpose of 5103(a) notice has been fulfilled as the service connection claim has been proven.  Dingess/Hartman, 19 Vet. App. at 490-91.  

The Board finds that VA has satisfied its duty to notify under the VCAA. In this regard, a December 2002 letter, sent prior to the July 2003 rating decision denying his claim of entitlement to service connection for PTSD, informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A March 2006 letter from the AOJ informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, and the claim was thereafter readjudicated in a September 2007 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Regarding any content deficiency in the provided notice, the Veteran has had a meaningful opportunity to participate in the decision on his claim at all stages of the process, the Veteran has not asserted any specific prejudice as a result of a notice defect, and prejudice from a notice error is not presumed.  See Sanders v. Shinseki, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.


VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA examination reports, statements from the Veteran's family and friends, and the Veteran's lay statements.  The Board acknowledges that it is remanding the remaining issues, in part, to obtain VA treatment records dated from February 2013 to the present.  If they exist, such records would not be pertinent to the issue of entitlement to an increased rating prior to January 30, 2013.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Neither the Veteran, nor his representative, has identified any outstanding evidence relevant to the issue herein decided, to include any other medical records, which could be obtained to substantiate his appeal.

In this case, the Veteran was afforded VA examinations to evaluate his PTSD in August 2004 and June 2007.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability prior to January 30, 2013 as they include interviews with the Veteran, reviews of the record, and full examinations, addressing the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

Thus, VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Increased Rating

The Veteran is in receipt of a 30 percent disability rating for PTSD for the rating period prior to January 30, 2013, when he was granted a maximum, 100 percent rating.  He contends that a higher rating is warranted.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Factual Background

Turning to the evidence of record, a May 2002 VA treatment record shows that the Veteran complained of dizziness.  It was noted that the Veteran had occasional anxiety and that he previously had similar symptoms when in situations of stress and anxiety.  The Veteran reported that he slept well, and he denied feeling depressed.  The assessment was "subjective complaint of dizziness-r/o anxiety."  

A January 2003 VA treatment record notes that the Veteran "suffers from anxiety and needs to use alprazolam on occasions."  

In a January 2003 statement, the Veteran reported intrusive thoughts of his Vietnam experiences.  He indicated that when he is alone, he experiences strong daydreams and sudden flashbacks.  He reported that at night, he "wakes up in a fright, kicking, punching, and grabbing anything my hands will hold on to."  He also reported that "lately my speech is a little slurred and it is difficult to concentrate on what I am reading or doing."  He indicated that he loses interest easily and that his thoughts are always on Vietnam.  He reported that "to cope" he has to exert his body so that he can rest at night, "which is not always because of other health concerns."  

In a February 2003 statement, a friend with whom the Veteran served in Vietnam indicated that the Veteran "relived a lot of the terrible things that happened to us [in Vietnam]" and that the Veteran said that "he could not sleep from thinking about all the terrible and horrible sights, smells, and sounds of the firefights we were in."  The friend also reported that the Veteran said that the memories "were as vivid as happening yesterday...[s]ometimes even during his working he would start thinking about what happened, he said it was all he could think about at times."  

An April 2003 VA treatment record shows that the Veteran reported a recurrence of anxiety because the same airborne division with which he fought in Vietnam was fighting in Iraq.  The assessment was anxiety.  

In a June 2003 statement, the Veteran's wife reported that the Veteran talks, yells, kicks, and fights in his sleep.  She indicated that there had been many times that she was punched in her head, back, face, and eye while he slept.  She indicated that the Veteran "is haunted by nightmares and then sleeplessness."  

An October 2003 VA treatment record shows that the Veteran requested a letter excusing him from jury duty because "he passes out when he becomes very anxious."  An April 2004 VA treatment record shows that the Veteran reported bouts of feeling near syncope and breathing trouble, which he related to a recent stress situation at home.  The assessment was anxiety.  

The Veteran was afforded a VA examination in August 2004.  The Veteran reported that he had worked at the US Postal Service since 1969.  He indicated that he performs his job well and that he has never had any disciplinary action.  He indicated that he was married in 1969, divorced, and remarried in 1983.  He reported that he lives with his wife and that he has three, adult children.  He reported that he has a good relationship with his wife.  The Veteran reported poor sleep and awakening a few times during the night.  He indicated that he keeps away from arguments and avoids going out due to problems, behavior, and attitude of the youth.  He reported that he used to go out frequently.  

On examination, the Veteran was clean and adequately dressed and groomed.  He was alert and oriented to time, place, and person.  His mood was euthymic, and his affect was full range.  His attention, concentration, and memory were good, and his speech was clear and coherent.  He denied hallucinations, and he was not suicidal or homicidal.  His insight and judgment were fair, and he exhibited good impulse control.  The examiner diagnosed the Veteran with anxiety disorder and assigned a GAF score of 80.  

A December 2004 VA treatment record shows that the Veteran reported recent anxiety attacks with episodes of near syncope.  He indicated that he was very anxious because of a situation with his son.  The assessment was anxiety and mitral valve prolapse syndrome.  

An August 2005 VA treatment record shows that the Veteran reported that he had "not been so stressed out lately."  He reported that he had a situation the day before but that he reacted appropriately after taking a .25 mg Xanax.  On examination, the Veteran was alert, with no overt psychoses.  His affect, memory, judgment, and objectivity were all normal.  A PTSD screen was positive, and the Veteran was referred to the PTSD clinic.  

In December 2005, the Veteran underwent an initial psychiatric consultation at the PTSD Clinic.  The Veteran reported that he was a customer service supervisor at the postal service and that he had worked at the postal service since 1969.  He reported that he awakes with nightmares "like fighting, moving his arms."  He also reported that he dreams that he is in a fight.  He reported intrusive memories, in detail, of everything that happened in Vietnam.  He also reported episodes of near-fainting and spacing out connected to his memories of war.  

A January 2006 VA treatment record shows that the Veteran reported anxiety, both at work and at home.  The treatment provider noted that the Veteran "does have high anxiety related to his position in the Postal Service, but also with the situation at home with his family."  The assessment was anxiety.  The examiner noted the following PTSD symptoms: intrusive recurring and distressing recollections; dreams and nightmares; acting or feeling as if the traumatic event is recurring (flashbacks, illusions, hallucinations); intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; efforts to avoid thoughts, feelings or conversation associated with the trauma; efforts to avoid activities, places or people that arouse recollection of the trauma; difficulty falling or staying asleep; irritability or outburst of anger; and exaggerated startle response.  The examiner also noted associated symptoms of guilty feelings, dissociative symptoms, and somatic complaints.  

On examination, the Veteran was cooperative with adequate hygiene.  His mood was anxious, and his affect was appropriate.  His speech was low pitch.  There was no abnormality of perception.  The Veteran's thought content included intrusive distressing recalls and traumatic memories.  The Veteran's thought processes were coherent, relevant, and logical.  The Veteran was oriented in all spheres.  His memory was intact, his judgment was good, and his insight was fair.  The Veteran was diagnosed with chronic PTSD and assigned a GAF score of 70.  

A January 2006 VA psychology note shows that the Veteran reported insomnia, anxiety, and intrusive war memories.  He reported that he has had those symptoms since returning from Vietnam, but he has coped with them and has managed to function.  The Veteran reported that he sleeps five hours a night and thinks about Vietnam every day.  He described the memories as vivid and upsetting.  The Veteran indicated that he has a good support system.  He also reported that he was considering retiring from his job, but that he was hesitant because he will have too much free time to think, which could be detrimental to his health.  

On examination, the Veteran's mood was dysphoric, and his affect was restricted.  He was oriented in all spheres, and his memory was intact.  His thought content was normal, and his thought processes were coherent, relevant, and logical.  He denied hallucinations.  His judgment was good, and his insight was fair.  

An April 2006 VA psychology note shows that the Veteran was planning to travel to Atlanta for a reunion of his Vietnam unit.  He reported that he "has managed to cope with occasional nightmares and day to day anxiety."  On examination, the Veteran's mood was anxious, his affect was broad, and he was oriented in all spheres.  His memory was intact, and his thought processes were coherent, relevant, and logical.  The Veteran's thought content included feelings of guilt.  He denied hallucinations, and his judgment and insight were good. 

A June 2006 VA psychiatry note shows that the Veteran reported problems going to sleep and that he awakens and cannot resume sleep.  He reported "many thoughts and worries."  He indicated that he was having more memories of Vietnam because of the upcoming reunion with his Vietnam peers.  He reported flashbacks when watching news coverage of the current war.  He indicated that he has no one to talk to in order to express his feelings.  He reported feeling sad, anxious, and irritable.  He also indicated that he "hear[s] somebody calling."  He reported poor concentration, wandering thoughts, and a "lack of feelings" when going around people.  On examination, the Veteran was alert and well groomed, with no delusions, ideas of reference, or depressive ideas.  The Veteran's mood was dysphoric, and his affect was anxious.  The Veteran denied panic attacks, self-harm ideas, homicidal ideas, and perceptual disorder.  The Veteran was oriented in time, place, and person, and his memory for past, present, and recent events was intact.  The Veteran's insight and judgment were good.  The Veteran was assigned a GAF score of 60.  

An August 2006 VA psychiatry note shows that the Veteran reported continuing nightmares.  He indicated that his depression had improved, but that he still awakes in the middle of the night and has difficulty resuming sleep.  On examination, the Veteran was alert and well groomed, with no delusions, ideas of reference, or depressive ideas.  The Veteran's mood was dysphoric, and his affect was constricted.  The Veteran denied panic attacks, self-harm ideas, homicidal ideas, and perceptual disorder.  The Veteran was oriented in time, place, and person, and his memory for past, present, and recent events was intact.  The Veteran's judgment was good, and his insight was fair.  

An October 2006 VA psychology note shows that the Veteran attended the reunion of his Vietnam peers the previous month.  The Veteran described a sense of belonging and stated that he was pleased to be there and see his friends.  He reported that he continued to have frequent nightmares and that during the day, his mind drifts away.  He indicated that he gets distracted, and his mind wanders.  On examination, the Veteran's mood was depressed, and his affect was restricted.  He was oriented in all spheres.  His thought content was normal, and his thought processes were coherent, relevant, and logical.  He denied hallucinations.  His judgment was good, and his insight was fair.  

A November 2006 VA psychology note shows that the Veteran reported that his medication was helping him feel calmer; however, he reported continuing insomnia and nightmares.  He also indicated that during the day, he feels tired and his mind wanders.  He reported that despite his symptoms, he manages to keep active at work and in his family life.  On examination, the Veteran's mood was depressed, and his affect was restricted.  He was oriented in all spheres.  His thought content was normal, and his thought processes were coherent, relevant, and logical.  He denied hallucinations.  His judgment was good, and his insight was fair.  

A December 2006 VA psychology note shows that the Veteran reported feeling better with regard to his mood.  He indicated that he continued to experience Vietnam related nightmares, but that they were not as intense.  The Veteran reported that he was planning to retire in the summer and that he planned to travel and do landscaping.  He also indicated that he planned to visit residents of a nearby nursing home more often.  On examination, the Veteran's mood was euthymic, and his affect was restricted.  He was oriented in all spheres.  His thought content was normal, and his thought processes were coherent, relevant, and logical.  He denied hallucinations.  His judgment and insight were good.

A December 2006 VA psychiatry note shows that the Veteran was assigned a GAF score of 65.  

 A February 2007 VA psychiatry note shows that the Veteran reported panic attacks.  On examination, the Veteran was alert and well groomed, with no delusions, ideas of reference, or depressive ideas.  The Veteran's mood and affect were anxious.  The Veteran denied self harm ideas, homicidal ideas, and perceptual disorder.  The Veteran was oriented in time, place, and person, and his memory for past, present, and recent events was intact.  The Veteran's judgment and insight were good.  He was assigned a GAF of 65.  

A February 2007 VA psychology note shows that the Veteran reported that several friends and relatives had died in the past month.  He stated that it had been a very difficult month and that he experienced worry, panic, and stomach problems.  The Veteran's psychologist noted that the Veteran "has a tendency to keep feelings bottled in and not share much with others...he does not ponder or reflect on difficult feelings and keeps on going."  The psychologist also noted that the Veteran "copes well and has family support and this helps him keep a busy work schedule and keep up emotionally."  The Veteran reported that he had been feeling better since coming to therapy, but that, at times, he continues to have insomnia, nightmares, and intrusive thoughts about Vietnam.  

A March 2007 VA psychology note shows that the Veteran was stable with occasional bouts of mild depression and irritability.  The Veteran reported that he was dealing with day to day work stress much better than in the past.  The Veteran indicated that he was retiring from his job in July and that he was planning to travel to South Carolina to visit relatives.  

During an April 2007 VA primary care visit, the Veteran reported feeling less depressed lately.  He also indicated that he started walking for exercise.  

An April 2007 VA psychiatry note shows that the Veteran was doing "much better" with less frequent nightmares.  He reported feeling tired and that he still awakes in the middle of the night and cannot resume sleep.  He was assigned a GAF of 65.  

A June 2007 VA psychology note shows that the Veteran reported feeling depressed for the last month.  He reported that his last day of work was later that week.  The Veteran indicated that his grandson, whom he and his wife had raised since the age of three, was graduating from high school and moving out of the house.  The Veteran reported that he and his wife were traveling to South Carolina for the summer.  The Veteran reported that he had mixed emotions regarding his new life as a retiree.  He indicated that he had some home repair projects planned and that he and his wife have a group of friends with whom they socialize on the weekends.  

The Veteran was afforded a VA examination in June 2007.  The Veteran reported trouble sleeping with frequent awakenings and nightmares; daily, moderate flashbacks; daily, mild depressed mood; moderate, spontaneous panic attacks five times a week with the following symptoms: shortness of breath, dizzy spells, choking, palpitations, and feelings of doom.  The Veteran reported that he lives with his wife and that he has three children.  He described his family relationship as "good."  He described the degree and quality of social relationships as "I'm mostly by myself."  He indicated that he had no activities or leisure pursuits.  He denied a history of suicide attempts or violence/assaultiveness.  The Veteran reported that he worked at the postal service, but that he was retiring in July 2007 because he was eligible by age or duration of work.  

On examination, the Veteran's general appearance was clean.  His psychomotor activity and speech were unremarkable, and he was cooperative.  His mood was tired, and his affect was constricted.  His attention was intact, and he was oriented to person, time, and place.  His thought process and thought content were unremarkable.  There was no evidence of delusions.  The Veteran's judgment and insight were normal.  There was evidence of sleep impairment, which interferes with the Veteran's daily activity in that he feels tired the next day.  There was no evidence of inappropriate behavior or obsessive/ritualistic behavior.  There was evidence of panic attacks.  There was no evidence of homicidal or suicidal thoughts, and the Veteran's impulse control was good.  The Veteran was able to maintain minimum personal hygiene, and there was no problem with activities of daily living.  The Veteran's remote, recent, and immediate memory was normal.  

The examiner diagnosed the Veteran with depressive disorder and assigned a GAF score of 65.  

An August 2007 VA psychology note shows that the Veteran reported that he was doing well, but still had nightmares.  He indicated that he was retired and had been traveling with his wife.  He also reported that he walks every morning, does gardening, and tries to keep busy.  The Veteran reported that he "often times
gets distracted and thinks of the past or the future rather than keeping his mind in the present."  The psychologist noted that "[o]verall, [the Veteran] copes well as he has all his life."  

A September 2007 VA psychology note shows that the Veteran appeared depressed.  He reported that he keeps to himself, stays at home, and spends time with family and very few friends.  He indicated that he avoids talking about Vietnam and avoids worrying others with his private matters.  The psychologist noted that the Veteran was "a very stoic and private character," who "rarely externalizes his emotions and it may appear to others that he is doing well even at times when he is not."  

A November 2007 VA psychology note shows that the Veteran was dealing with the adjustment to retirement "as best as he can."  He reported that he created a schedule for himself to fill the "void" and to keep past traumatic memories out of his awareness.  He indicated that he wakes up at 5 a.m., does exercise, does house chores, spends time with his wife, and socializes sometimes with friends.  The psychologist noted that throughout the Veteran's life, he "has managed to keep some degree of discipline to contain his feelings and thoughts even if memories of Vietnam are always there."

A December 2007 VA psychology note shows that the Veteran was coping with day to day stress and still adjusting to retirement.  He indicated that he sometimes feels disconnected or detached, and his mind goes blank.  He reported that he keeps organized and comes up with chores and activities to manage his time and anxiety.  He reported feeling sad and upset regarding his PTSD compensation claim being denied, but that he had received support from his family and friends during this difficult time.  

In a February 2008 VA psychology note, the Veteran's psychologist indicated that her clinical impression was that the Veteran "has been able to function in life (employed for many years, successful marriage) not because of an absence of PTSD syndrome but due to his stoic stance in life."  She further noted that the Veteran "rarely complains either about physical or emotional pain" and that despite clearly having PTSD, "the fact that he is quite, introspective, and independent can be misleading when others evaluate his clinical presentation."  

An April 2008 VA psychology note shows that the Veteran began seeing a new psychologist.  During the initial visit, the Veteran was well groomed and adequately dressed.  His thought process was coherent and relevant, and his mood and affect were pleasant.  No auditory or visual hallucinations were stated, and the Veteran denied self harm ideation.  The Veteran reported that he was having concentration problems mostly related to intrusive ideation regarding war events as well as incidents from his life.  The psychologist assigned a GAF score of 65.  

A June 2008 VA psychology note shows that the Veteran reported "feeling fine."  He indicated that his home life was working well.  He reported that he keeps matters to himself that he knows will irritate his wife.  On examination, the Veteran was well groomed and adequately dressed.  His mood was normal, and his affect was congruent with his mood.  His mental status was normal, and his insight was full.  He was assigned a GAF score of 70.  

A July 2008 VA psychology note shows that the Veteran reported "feeling well" and that he was looking forward to an upcoming meeting of former friends from the military.  He showed some photographs of him and his wife in social gatherings.  The Veteran's psychologist recommended termination of therapy in light of the fact that he had been able to improve his coping skills, but the Veteran indicated that he felt the need to continue therapy since "situations can arise."  He was assigned a GAF score of 70.  

An August 2008 VA psychology note shows that the Veteran reported "dealing well with situations that arise."  He indicated that because he had acquired coping skills and because of a lack of frequent flights to the VA Medical Center, he wanted to end psychotherapy sessions.  The Veteran reported that although he still continues to have nightmares once in a while, most of them are not related to war themes.  He also reported that even though he knows he has control over his feelings and has difficulties showing them, he is able to deal with them.  The Veteran also visited with his former psychologist, and he indicated that "due to lack of adequate flight availability, he would not be able to attend psychotherapy sessions at the PTSD clinic."  He reported that he was stable thus far and that he was coping with his PTSD symptoms with the help and support of his wife, family, and friends.  

A November 2008 VA treatment record shows that the Veteran resumed psychotherapy.  He discussed anxiety related to a recent hurricane that struck his home.  The Veteran was assigned a GAF score of 61.  

A December 2008 VA primary care note shows that the Veteran reported that he was not sleeping well and that he had been sleep talking for the past six months.  The Veteran also endorsed memory changes and depression.  The assessment was "insomnia related to possible new claims to the C&P."  

A February 2009 VA psychiatry note shows that the Veteran reported that he was "doing well."  He complained of insomnia, difficulty staying asleep, and frequent awakenings.  On examination, he was alert and well groomed.  There was no evidence of delusions, ideas of reference, or depressive ideas.  He denied panic attacks, self-harm ideas, homicidal ideas, and perceptual disorder.  His mood and affect were anxious.  He was oriented to time, place, and person, and his memory was intact.  His judgment and insight were good.  He was assigned a GAF score of 65.

A February 2009 VA psychology note shows that the Veteran complained of insomnia and nightmares/dreams.  He reported that he had a good Christmas and that he met with friends and family.  He was assigned a GAF score of 65.

An April 2009 VA psychology note shows that the Veteran's mood was normal and his affect was congruent.  His mental status was normal, and his insight was full.  He endorsed restless/broken sleep, insomnia, and nightmares.  He was assigned a GAF score of 65.

A June 2009 VA primary care note shows that the Veteran reported a recent anxiety attack where he started to hyperventilate.

A June 2009 VA psychology note shows that the Veteran reported continuing nightmares, which are a mix between past and present events.  He reported that he got together with a friend from Vietnam and that he "he had the opportunity
to appreciate his friendship and support on that time and had strong emotions."  The Veteran indicated that he "suffered dizziness for a while and doctors could not find a physical cause for it."  He reported that "it could have been related to stress from the meeting with his friend."  The Veteran was assigned a GAF score of 67.  

A June 2009 VA psychiatry note shows that the Veteran reported that he had an anxiety attack.  On examination, the Veteran was alert and well-groomed.  His affect and mood were anxious, he was oriented to time, place, and person, and his judgment and insight were good.  The assessment was "panic attacks," and he was assigned a GAF score of 65.

A September 2009 VA psychology note shows that the Veteran reported "feeling more in control, though at times, he feels anxious and about to pass out."  He indicated that he spent the last two months in the United States and that even though he had a chance to talk with old friends from the military, he decided not to because he did not want to talk with them about the war.  He reported that he was going on a cruise through the Caribbean with his wife in two months.  On examination, the Veteran's mood was normal and his affect was congruent.  His mental status was normal, and his insight was full.  He endorsed insomnia.  He was assigned a GAF score of 65.

A November 2009 VA psychology note shows that the Veteran was "doing well except for trouble sleeping" and that the last month "has been the worst."  He reported trouble concentrating when he watches television because his mind is somewhere else.  The Veteran indicated that there was no particular difficulty that was bothering him.  He reported that once a month, he joins a group of retirees who meet to do different activities.  He also reported that he was looking forward to a Christmas party and a New Year's celebration at a beach club with his wife and other friends.   On examination, the Veteran's mood was normal and his affect was congruent.  His mental status was normal, and his insight was full.  He endorsed restless/broken sleep.  He was assigned a GAF score of 65.

A December 2009 VA psychology note shows that the Veteran reported problems sleeping, but was not able to indicate what was keeping him awake.  He did not volunteer any further issues to discuss and stated that he was "doing fine."  

A March 2010 VA psychiatry note shows that the Veteran was "not too good."  He reported that he was having panic attacks, which he had every day in the past week, to include one that day while he was coming to the VAMC on a plane.  He indicated that he has chest pain, like a heart attack, and lightheadedness.  He also reported frequent awakenings and difficulty returning to sleep.  He indicated that "sometimes my mind is somewhere else, watching the TV but not in the program."  On examination, the Veteran was alert and well-groomed.  His affect and mood were anxious, he was oriented to time, place, and person, and his judgment and insight were good.  The assessment was "panic attacks," and he was assigned a GAF score of 65.

An April 2010 VA psychology note shows that the Veteran reported sleep problems, mostly due to nightmares.  He also mentioned having intrusive thoughts about his Vietnam experiences.  The Veteran reported having panic attacks.  He was not able to state the anticipating thoughts, but stated that he had been able to control his reactions.  He was assigned a GAF score of 65.

A June 2010 VA psychology note shows that the subject of open termination of psychotherapy was discussed.  The Veteran stated that he no longer had arguments with his wife and that he was sleeping more soundly.  He reported that he was traveling and talking with friends from the military.  He was assigned a GAF score of 68, and psychotherapy was terminated.  

A December 2010 VA psychiatry note shows that the Veteran was seen at the behavior health clinic as a walk-in due to sleep problems and panic attacks.  On examination, the Veteran was alert and attentive and oriented to time, place, and person.  He was cooperative and reasonable, and his grooming was appropriate.  His speech was normal in rate and rhythm.  His mood was anxious, and his affect was euthymic.  His thought process was normal and coherent, and his through content was positive for intrusive distressing recalls and traumatic memories.  He denied suicidal and homicidal ideation.  His insight and judgment were good, and his memory was grossly intact.  The Veteran was assigned a GAF score of 55, and his medications were increased.  

A February 2011 VA psychiatry note shows that the Veteran reported that he was not sleeping well.  He also reported that he was having concentration problems and that he felt depressed.  He reported that he was having panic attacks three to four times a day, that he had lost 30 pounds, and that he was not going out with his wife.  

A May 2011 VA psychiatry note shows that the Veteran reported concentration problems, which he described as "my mind goes away from me, empty."  He indicated that his panic attacks had decreased to one to two per week, but he described that he had stomach upset when in groups or when going out.  The assessment was "chronic anxiety... Having attention and concentration problems. Consider early cognitive impairment."

A November 2011 VA psychiatry note shows that the Veteran reported that "his mind goes blank and [he] cannot remember."  He indicated that he was having anxiety attacks when he goes to open places and in crowds.  The psychiatrist noted that the Veteran's speech was difficult to comprehend and that he was having attention and concentration problems and agoraphobia.  The Veteran was referred for a neuropsychological evaluation.  

In December 2011, the Veteran underwent a neuropsychological evaluation.  The Veteran initially denied memory problems, but later admitted a slight difficulty recalling words and conversations.  He also reported that he loses focus when watching television or reading and that he has difficulty remembering later what he read or saw.  He denied emotional symptoms.  He described himself as fully functional in both activities of daily living and instrumental activities of daily living.  He reported that he enjoys going shopping, mowing the lawn, cooking, and watching television.  His only complaint was that he wakes up at 2 a.m. and cannot resume sleep.    

The Veteran was adequately dressed and groomed, and he moved "very slowly."  He was alert and attentive, and his affective expression was relaxed.  His speech was adequate, and his thought was organized.  He was easily able to understand and follow instructions.  He showed average speed and seemed persistent and challenged by harder tasks.  He seemed generally cooperative and effortful.  

The Veteran underwent several neuropsychological tests.  A mini mental state exam (MMSE) showed mild cognitive impairment.  Memory testing revealed significant recall difficulties.  A verbal learning test suggested slight learning difficulties mostly associated with concentration and consolidation problems.  An emotional screening revealed the presence of mild depressive symptoms, and it was noted that "[e]motional state is likely to interact with cognitive status to aggravate symptoms...it could be significant factor in this presentation but not the only one."  

The examiner summarized that the Veteran presented impairment "which could be consistent with early symptoms of Dementia."  The examiner also noted that "learning difficulties are related to concentration problems, which tend to be caused or exacerbated by emotional symptoms."  The examiner indicated that the Veteran appeared to be at a mild cognitive impairment stage and noted that the Veteran "has been on benzodiazepines since 2006 which could also cause cognitive difficulties."  The assessment was cognitive disorder (mild cognitive impairment).  

A March 2012 VA psychiatric consult shows that the Veteran reported memory problems.  He denied a past history of psychosis, persistent elevated mood for four to seven days, excessive irritability, and inflated self-esteem or grandiosity.  The Veteran indicated that he was forgetting names and had a few problems with managing his finances.  He denied repetition, misplacing objects, or getting lost.  He indicated that his wife had noticed his memory loss, and he reported that he had a loss of initiative.  He denied disorientation to time and place, changes in mood or behavior, auditory or visual hallucinations, persecutory or jealous ideas, and physical or verbal aggression.  The Veteran reported feeling physically tired, spending most of the day resting in bed, avoiding leaving the house, slow thinking, and multiple awakenings.  He described having "death wishes," but he openly denied suicidal ideas or plans.  He reported recurrent memories of war.  He denied that he needed supervision for daily activities of living.  

On examination, the Veteran had adequate hygiene, and he was cooperative and appropriately dressed.  His motor activity included psychomotor retardation.  His thought process was coherent, logical, and relevant, but slow.  His thought content was normal.  His mood was sad, and his affect was full in range.  There was no abnormality of perception, and he was oriented to person and place only.  His judgment and insight were fair.  The diagnostic impression was major depression, single episode; dementia, Alzheimer's type; and PTSD by history.  The Veteran was assigned a GAF score of 45-50.  The psychiatrist noted that the recent neuropsychological assessment concluded that the Veteran had dementia, "but dementia workup is incomplete to identified causes that may overlap symptoms...[Veteran] is presenting depressive symptomatology...and he was treated for posttraumatic stress disorder."  

A March 2012 VA mental health interdisciplinary note shows that the Veteran had depressive symptoms as evidenced by abnormal sleep pattern, withdrawal/isolation, depressed mood, poor concentration, poor attention span, anhedonia, low self-esteem, and melancholia and cognitive disorder as evidenced by loss of memory.  

An April 2012 VA psychiatry note shows that the Veteran endorsed a "drowsy, down" mood "quite some time, for months, years."  He reported difficulty staying asleep and infrequent nightmares.  He indicated that he had a good appetite, but lacks concentration, motivation, and energy levels.  He reported that he was hopeful.  He indicated that he suffers from anxiety "due to little things," and he described himself as a worrier.  He denied psychosis and active suicidal or homicidal ideas.  He reported that he lives with his wife and has no hobbies.  

On examination, the Veteran was alert and attentive and fully oriented.  He was cooperative and reasonable, with appropriate grooming.  His speech was normal in rate and rhythm, and his language was intact.  His mood was "drowsy, down," and his affect was blunted, but brightened on approach.  He denied perceptual disturbance, his thought processes were normal and coherent, and there was no unusual thought content.  His insight and judgment were good.  His immediate and recent memory was intact, and his remote memory was fair.  He was assigned a GAF of 65.

The Veteran was afforded a VA examination in January 2013.  The examiner indicated that the examination would cover the time period from the Veteran's last C&P examination in June 2007.  The examiner noted the following PTSD symptoms: depressed mood; anxiety; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  On examination, the Veteran was alert, coherent, relevant, logical, appropriate, and oriented.  He was not suicidal or homicidal, and his judgement and insight were fair.  His mood was mildly depressed, and his affect was constricted.  There were no indications of a perceptual or thought disorder, and he seemed in good contact with reality.  The examiner noted that the Veteran was recently diagnosed with cognitive disorder, and the Veteran reported that he was having problems with memory and concentration, but the examiner indicated that the Veteran was able to respond adequately to all questions asked during the evaluation.  The examiner assigned a GAF score of 55 and summarized the Veteran's level of social and occupational impairment as total occupational and social impairment.

In a May 2013 statement, the Veteran's representative asserted that the evidence of record supports entitlement to a rating greater than 30 percent for PTSD.  She indicated that although the Veteran exhibits many of the symptoms for the 30 percent rating, the record also discloses evidence of impaired impulse control and an inability to establish and maintain effective relationships, which are symptoms of a 70 percent rating.  She also noted that the record establishes that the Veteran has difficulty concentrating.  

Analysis

The Board finds that the above-cited evidence supports the assignment of increased, staged ratings, that is, 50 percent prior to December 16, 2010, and 70 percent thereafter.

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that prior to December 16, 2010, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.  The above-cited evidence reflects that since the initial service connection claim was filed in November 2002 until December 16, 2010, the Veteran's PTSD was primarily manifested by depressed mood; flattened affect; anxiety; panic attacks more than once a week; chronic sleep impairment; intrusive thoughts; disturbances of motivation and mood; and difficulties establishing and maintaining effective work and social relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with reduced reliability and productivity.    

The Board notes that the Veteran did not exhibit all of the symptoms for a 50 percent rating.  The evidence of record did not demonstrate circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; or impaired abstract thinking.  However, the record does demonstrate the enumerated 50 percent symptoms of flattened affect; panic attacks more than once a week; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the functional impairment due to the above symptomatology more nearly approximates the criteria for a 50 percent rating prior to December 16, 2010.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

The Board finds that a rating greater than 50 percent is not warranted prior to December 16, 2010.  As noted above, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, while a 100 percent rating requires total occupational and social impairment.  With respect to the 70 percent criteria, the Court has held that "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, supra.

With respect to the areas of impairment listed in the 70 percent criteria, the Board finds that prior to December 16, 2010, the evidence does not demonstrate deficiency in work as contemplated by the applicable rating criteria.  The Board notes that the criteria for ratings lower than 70 percent expressly contemplate some level of occupational impairment, such as the impairment shown by the evidence in this case, while the 70 percent rating contemplates difficulty in adapting to stressful circumstances, including work or a work like setting.  This degree of occupational impairment is not suggested by the evidence of record, which reflects that the Veteran maintained employment with the same company for almost 40 years despite his symptoms and ultimately retired due to age and duration of work, rather than his PTSD symptoms.  Additionally, the evidence shows that while at his last job, the Veteran worked his way up to a supervisory position.  Furthermore, even after the Veteran retired in 2007, he reported that he had developed a schedule of activities to keep himself busy and the Veteran's psychologist noted that throughout the Veteran's life, he "managed to keep some degree of discipline to contain his feelings and thoughts even if memories of Vietnam are always there."  This evidence further indicates the Veteran's ability to adapt to stressful circumstances.

Nor does the evidence demonstrate a deficiency in social relationships as contemplated by the 70 percent criteria.  As with occupational impairment, a degree of social impairment is contemplated by the 50 percent rating criteria.  The 70 percent rating elaborates on the concept of deficiency in family relations in that it notes an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  In this case, the evidence shows that the Veteran was able to maintain some social interactions with family members and friends.  Although, on occasion, the Veteran reported having no interests and being socially isolated, he also maintained a long-term relationship with his wife, traveled frequently, described various leisure activities, such as gardening and exercising, and maintained contact with numerous friends and Veteran's groups.  Thus, even if the Veteran had difficulty in maintaining relationships, it cannot be said that the Veteran was completely unable to establish and maintain effective relationships.  Therefore, the Board finds that the evidence does not depict a deficiency in social relationships for purposes of satisfying the 70 percent rating criteria.

The Board also finds that the evidence prior to December 16, 2010 does not demonstrate deficiencies in judgment, thinking, and mood as contemplated by the 70 percent criteria.  In this regard, there is no evidence of symptoms such as suicidal ideation, intermittently illogical, obscure, or irrelevant speech; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  VA treatment records and VA examination reports show that the Veteran did not exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  In fact, the evidence of record shows that the Veteran was consistently noted as well-groomed with good hygiene and oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  VA examination reports and VA mental health treatment records repeatedly and consistently describe the Veteran as having fair to good judgment, with appropriate thought content and processes.  

The Board notes that the record contains evidence of possible auditory hallucinations, which could demonstrate a deficiency in thinking.  In this regard, the Veteran reported to his psychiatrist in June 2006 that he "hear[s] somebody calling."  However, the psychiatrist specifically noted an absence of perceptual disorders during a mental status examination.  Moreover, other than this one occasion, the Veteran denied experiencing any auditory or visual hallucinations, and there was no evidence of any other perceptual disturbances.  

The Board also notes that the Veteran regularly endorsed depression and panic attacks; however, the evidence does not reflect that these symptoms were near-continuous, nor did they affect the Veteran's ability to function independently, appropriately and effectively.  VA treatment records reveal more moderate anxiety and depression symptoms, with the Veteran completely denying any symptomatology on several occasions.  This evidence indicates that although the Veteran experienced panic attacks and disturbances of motivation and mood, which are symptoms enumerated in the criteria for a 50 percent rating, he clearly did not exhibit an inability to function independently, appropriately and effectively, as contemplated by the criteria for a 70 percent rating.  

The Board acknowledges that a December 2005 VA treatment record shows that the Veteran experienced irritability or outbursts of anger.  However, the evidence does not reflect that the Veteran had impaired impulse control, such as unprovoked irritability with periods of violence.  In this regard, the Veteran consistently denied any history of violence.  Moreover, the Veteran's impulse control was specifically described as good during the August 2004 and June 2007 VA examinations.  

The Board finds further support for the assignment of a 50 percent rating in the June 2007 VA examiner's assessment that the Veteran's PTSD symptoms were mild to moderate.  Additionally, the Board notes that the GAF scores that were assigned prior to December 16, 2010 range from 60-80, which indicates mild to moderate symptoms.  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 50 percent rating.  Moreover, to the extent that evidence, at times, shows a higher level of functioning, such as GAF scores over 70, the Board has considered the evidence that the Veteran often keeps his feelings bottled up and minimizes his symptoms.  Taken together, the preponderance of the record evidence indicates that the Veteran's symptoms were, at worst, moderate, which is consistent with a 50 percent rating.

However, since December 16, 2010, the Board finds that the Veteran's PTSD increased in severity such that it more nearly approximated occupational and social impairment, with deficiencies in most areas.  In this regard, a December 16, 2010 VA treatment note shows that the Veteran reported increasing PTSD symptoms, including increased depression and more frequent panic attacks, and his medications were increased.  Thereafter, during several VA treatment visits in 2011, the Veteran reported increasing concentration and memory problems and increasing social withdrawal and isolation, which ultimately led to a November 2011 notation of agoraphobia and a December 2011 neuropsychological evaluation and diagnosis of cognitive disorder.  Moreover, although the Veteran's cognitive impairments were partially attributed to early symptoms of dementia or Alzheimer's disease, the record also reflects that the Veteran's treatment providers were not able to determine the extent to which the Veteran's decline in cognitive functioning was caused or aggravated by his PTSD.  In this regard, the December 2011 VA neuropsychologist noted that the Veteran's "[e]motional state is likely to interact with cognitive status to aggravate symptoms," that the Veteran's concentration problems "tend to be caused or exacerbated by emotional symptoms," and that the Veteran had "been on benzodiazepines since 2006 which could also cause cognitive difficulties."  Moreover, the March 2012 VA psychiatrist noted that a diagnosis of dementia was incomplete because the Veteran's depressive symptomatology and PTSD "may overlap symptoms."  

Inasmuch as it is not possible to separate the symptomatology associated with the Veteran's PTSD from his cognitive impairments, the Board will resolve any doubt in the Veteran's favor and attribute the cognitive impairments to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (noting that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (where there is a lack of sufficient medical evidence that differentiates such symptoms, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

Thus, taking into account the Veteran's increased PTSD symptoms and decline in cognitive function since December 16, 2010, the Board finds that from December 16, 2010 until January 29, 2013 (when the Veteran was awarded a 100 percent rating) the Veteran's PTSD most nearly approximated occupational and social impairment, with deficiencies in most areas.  The above-cited evidence reflects that the Veteran's PTSD was manifested by depressed mood; anxiety; chronic sleep impairment; intrusive thoughts; near continuous panic affecting the ability to function independently, appropriately, and effectively; concentration problems; impairment of short and long-term memory; psychomotor retardation; difficulty in adapting to stressful circumstances (including work or a work-like setting); and difficulties establishing and maintaining effective work and social relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture with deficiencies in most areas.

Nonetheless, the overall disability picture demonstrated by the evidence is not consistent with total occupational or social impairment, as is required for the maximum, 100 percent, disability rating, at any time prior to January 30, 2013.

The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In this regard, there is no documentation of symptoms such as gross impairment in thought processes or communication or persistent delusions or hallucinations; in fact, the Veteran has been consistently able to actively communicate both in individual therapy and during VA examinations.  His speech was within normal limits during VA examinations, and there is no evidence of thought disorders or impaired thought processes.  The Board acknowledges that the Veteran's speech was noted as being "difficult to comprehend" in November 2011.  However, the Board finds that this does not represent a gross impairment of communication, as the Veteran's speech was thereafter consistently within normal limits during subsequent VA treatment and at the January 2013 VA examination.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or persistent delusions or hallucinations.  

Similarly, his symptoms have not been manifested by grossly inappropriate behavior or persistent danger of hurting himself or others.  

Nor does the record show symptoms such as intermittent inability to perform daily living activities (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  In this regard, the evidence of record shows that the Veteran was consistently noted as oriented to person, time, and place, and the Veteran consistently reported that he was fully functional in activities of daily living.

Although the Veteran did have memory and concentration problems, as discussed above, there is no lay or medical evidence that the Veteran's psychiatric status was so severe that he demonstrated memory loss for names of close relatives, his occupational status, or his own name.  In fact, the Veteran initially denied memory problems during the December 2011 neuropsychological evaluation, and later admitted a "slight" difficulty recalling words and conversations.  Additionally, the Veteran's cognitive impairment was described as mild by the December 2011 neuropsychologist.  Thus, these symptoms are not of the severity contemplated in a 100 percent rating, and could not credibly form the sole basis for such a rating.  

Further, total occupational and social impairment was not shown.  While the record demonstrates some social isolation and emotional detachment, the evidence also shows that the Veteran maintained a long-term and supportive relationship with his wife.  Additionally, although the record shows that the Veteran's social isolation increased after December 16, 2010, he also reported in December 2011 that he enjoyed going shopping, mowing the lawn, cooking, and watching television.  

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD but has required that the Veteran demonstrate particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Mauerhan, supra; but see Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 50 percent disability rating prior to December 16, 2010, and a 70 percent disability rating from December 16, 2010 to January 29, 2013.  See 38 C.F.R. § 4.7 (2016).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Court has held that a total disability rating based on individual unemployability (TDIU) is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran has been unemployed since July 2007.  However, the record shows that the Veteran retired from his job due to age or duration of work, rather than any service-connected disability.  Thus, a TDIU is not for consideration because the Veteran does not contend, and the evidence does not show, that his PTSD rendered him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Entitlement to a disability rating of 50 percent for PTSD prior to December 16, 2010, is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a disability rating of 70 percent for PTSD from December 16, 2010 to January 29, 2013, is granted, subject to the law and regulations governing the criteria for award of monetary benefits.


REMAND

In the present case, the Veteran contends that his gastrointestinal condition started after his return from Vietnam and that it is attributable to herbicide exposure.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In the present case, the Veteran has current diagnoses of GERD and diverticulosis.  Thus, the first McLendon element is satisfied.  Additionally, the Veteran is competent to report past and current stomach symptoms.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  As such, because there is an indication that symptoms of a gastrointestinal condition were possibly present during his active duty, coupled with medical evidence indicating the presence of a current disability, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of his gastrointestinal condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In remanding this claim, the Board further notes that an additional theory of entitlement for the Veteran's gastrointestinal condition (i.e., as secondary to his now service-connected PTSD) is reasonably raised by the record.  In this regard, multiple VA treatment providers have discussed the Veteran's stomach problems in relation to his PTSD.  During the August 2004 VA PTSD examination, the Veteran indicated that "when he gets upset, his gastric condition gets worse [and] he feels that the acid goes up."  A February 2007 VA primary care record shows that the Veteran was having "acid problems" due to being somewhat upset.  An August 2007 VA treatment record shows that the Veteran reported that when he has nightmares, he also has gastrointestinal problems.  A December 2009 VA treatment record shows that the Veteran was having stomach problems secondary to his PTSD medications.  A May 2011 VA treatment record shows that the Veteran reported that his stomach gets upset when going out in groups.  

In light of this evidence, the possibility that the Veteran's PTSD caused or aggravated his gastrointestinal condition must be addressed.  The AOJ has not had the opportunity to adjudicate service connection for a gastrointestinal condition on a secondary basis.  VA must consider all possible theories of entitlement raised by the evidentiary record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which he can obtain a benefit sought for the same disability).  As such, a remand is necessary for adjudication of the new theory of entitlement to service connection for a gastrointestinal condition as secondary to the Veteran's PTSD.  Accordingly, on remand, the VA examiner should also provide an opinion as to whether the Veteran's currently diagnosed gastrointestinal condition is at least as likely as not caused by or aggravated by his service-connected PTSD, to include any medications used to treat the Veteran's PTSD.
 
The record also suggests that there may be relevant VA and private treatment records that have not been associated with the claims file.  Specifically, in the March 2016 supplemental statement of the case, the RO indicated that it had reviewed VA treatment records from the Caribbean Health System dated from December 2000 to March 2016.  The Board notes that the most recent VA treatment records associated with the claims file are dated in February 2013.  

The Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  In this case, it appears that there may be VA treatment records that are not associated with the claims file, but that were reviewed by the RO.  Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records, including those indicated above that were reviewed by the RO, as indicated in the March 2016 supplemental statement of the case.  Additionally, as the record indicates that the Veteran receives ongoing VA treatment, any current VA treatment records should be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  

Remand is also required regarding private treatment records.  As noted by the Veteran's representative in a March 2016 SSOC response, in October 2010, the Veteran submitted authorization for the AOJ to obtain records from Carolina Gastroenterology.  There is no indication that the AOJ requested these records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran identified medical evidence that may be pertinent to his appeal, those records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran VCAA compliant notice that addresses the requirements for a claim of entitlement to service connection for a gastrointestinal condition on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of the information and evidence, if any, that he is to provide to VA and the information and evidence, if any, that VA will attempt to obtain on his behalf.  A copy of this letter must be included in the file.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal, particularly including the records reviewed by the AOJ dated from February 2013 to March 2016, as well as any other VA treatment records dated from March 2016 to the present.  If no such records are located, that fact should be documented in the claims file.

Additionally, send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional private treatment records pertinent to the claim on appeal that are not currently of record, to specifically include records from Carolina Gastroenterology.

If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Allow the Veteran an appropriate amount of time to respond.  

All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any gastrointestinal conditions, to include GERD and diverticulosis.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner is asked to address each of the following questions:  

(a)  Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently diagnosed gastrointestinal conditions, to include GERD and diverticulosis, had its onset in or is etiologically related to his military service, to include his presumed exposure to herbicides (Agent Orange) therein?  

In rendering this opinion, the examiner should assume that the Veteran was exposed to herbicides in service.  Additionally, while the examiner is free to cite to studies by the National Academy of Sciences or any other medical treatises in rendering the opinion, the examiner may not rely solely on the fact that the Veteran's gastrointestinal conditions, to include GERD and diverticulosis, are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion should explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's gastrointestinal conditions, to include GERD and diverticulosis, or whether they manifested in an unusual manner. 

(b)  Notwithstanding the answer to question (a), is it at least as likely as not (i.e. 50 percent or greater probability) that any currently diagnosed gastrointestinal conditions, to include GERD and diverticulosis, is proximately due to or caused by the Veteran's service-connected PTSD, to include any medications prescribed for the treatment of PTSD?

(c)  If not, is it at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed gastrointestinal conditions, to include GERD and diverticulosis, was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected PTSD, to include any medications prescribed for the treatment of PTSD?

If the examiner determines that the Veteran's gastrointestinal condition is aggravated by his service-connected PTSD, the examiner should report the baseline level of severity of the gastrointestinal condition prior to the onset of aggravation.  If some of the increase in severity of the gastrointestinal condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.  The examiner is asked to consider and discuss the VA and private treatment records, to include mental health records; VA examination reports, including the August 2004 VA PTSD examination; and the Veteran's lay accounts regarding his symptoms of PTSD and his gastrointestinal condition, and the side-effects of his PTSD medications.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


